department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division release number release date date date uil number legend date public university state dear we have considered your ruling_request dated date submitted by your authorized representative requesting rulings about maintaining your recognition of exemption from federal income_taxation and public charity status facts you are a nonprofit organization incorporated under the laws of state on date you received recognition of exemption under sec_501 and were classified as a public charity under sec_170 and sec_509 you are associated with public university a public body created by an act of the state legislature public university operates three health care facilities your exempt_purpose is offering medical_care research and education at these health care facilities specifically you provide patient care engage in investigative studies and teach students currently your board has nineteen members nine of those directors are ex-officio members and hold concurrent positions with public university the remaining ten directors are members of the general_public all directors serve three-year terms you are proposing to change the composition of your board_of directors following your proposed change the members of your board_of directors will be identical to those of the board_of public university public university's board has seventeen members it has two ex-officio members - state’s governor and state's superintendent of education the remaining fifteen members are by appointed by the state’s governor with the consent of the state senate three appointed members represent the county in which public university is located three represent state at large nine represent the nine state senate districts surrounding the area in which public university is located you will effectuate this change to your board composition by amending your articles of incorporation and bylaws also the members of public university’s board_of directors will resolve to accept their new positions as your directors none of your new directors will receive compensation from you or any organization related to you further none of your new directors will be related to each other through business or family relationships you represent that you are making this change to coordinate your and public university’s delivery of medical services and to simplify your and public university’s system of financial reporting you have represented and submitted documentation showing that this change will not alter your purpose mission or operations it will affect your board composition only rulings requested that the proposed amendments to your articles of incorporation and by-laws and their implementation will not result in revocation of or otherwise adversely affect your exemption under sec_501 that the proposed amendments to your articles of incorporation and by-laws and their implementation will not adversely affect your status as an organization described in sec_509 and sec_170 law r c sec_170 describes an organization the principal purpose or functions of which are the providing of medical or hospital care or medical education or medical_research sec_501 provides that organizations may be exempted from tax if they are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_509 provides that an organization exempt under sec_501 is a private_foundation unless the organization is excepted under sec_509 or sec_509 provides that an organization described in sec_501 is other than a private_foundation if it is described in sec_170 other than in clauses vii and viii sec_1_170a-9 provides that an organization is described in sec_170 if-- it is a hospital and i ii its principal purpose or function is the providing of medical or hospital care or medical education or medical_research revrul_69_545 c b compares two hospitals the first hospital is controlled by a board_of trustees composed of independent civic leaders the hospital maintains an open medical staff with privileges available to all qualified physicians it operates a full-time emergency room open to all regardless of ability to pay and it otherwise admits all patients able to pay either themselves or through third party payers such as private health insurance or government programs such as medicare in contrast the second hospital is controlled by physicians who have a substantial economic_interest in the hospital this hospital restricts the number of physicians admitted to the medical staff enters into favorable rental agreements with the individuals who control the hospital and limits emergency room and hospital admission substantially to the patients of the physicians who control the hospital revrul_69_545 notes that in considering whether a nonprofit_hospital is operated to serve a private interest the service will weigh all the relevant facts and circumstances in each case including the use and control of the hospital the revenue_ruling concludes that the first hospital continues to qualify as an organization described in sec_501 and the second hospital does not because it is operated for the private benefit of the physicians who control the hospital revrul_83_157 1983_2_cb_94 states that the following factors indicative that an organization promotes heaith for the benefit of the community a board_of directors drawn from the community an open medical staff policy treatment of persons paying their bills with the aid of public programs like medicare and medicaid and the application of any surplus to improving facilities equipment patient care and medical training education and research indicate that the hospital is operating exclusively to benefit the community analysis that the proposed amendments to your articles of incorporation and by-laws and ruling their implementation will not result in revocation of or otherwise adversely affect your exemption under sec_501 on date you received recognition as an organization exempt under sec_501 you are an organization that provides health care your previous recognition of exemption means that the service determined that you provide health care in a charitable manner and for the benefit of the community one factor that indicates that an organization provides care in a charitable manner is the composition of its board revrul_83_157 1983_2_cb_94 currently nine of your board members are public officials and the remaining ten members are from the general_public the inclusion of several community members on your board indicates that you provide health care for the benefit of the community see revrul_69_545 c b you are proposing to change your board composition such that it will be identical to the board_of public university following this change your board will be made up of state’s governor state’s superintendent of education and fifteen individuals are by appointed by the governor with the consent of the state senate these appointed individuals will represent state at large and specified areas within state your proposed board will be a community board your board members will be public officials and people appointed by public officials to represent certain geographic areas they will have no family or business relationships to each other they will serve without receiving compensation accordingly these individuals will represent community rather than private interests by contrast the board_of the hospital found to be non-exempt in revrul_69_545 was composed of physicians having economic_interest in the organization your proposed board is a broad based community board and denotes that you operate for a charitable purpose your proposal will not change the community nature of your board further you represent that the proposed board plan will not affect your mission and operations accordingly your proposal will not adversely affect your exemption under sec_501 ruling that the proposed amendments to your articles of incorporation and by-laws and their implementation will not adversely affect your status as an organization described in sec_509 and sec_170 on date you received recognition as a public charity under sec_170 and sec_509 thus the service determined that you are a hospital with a principal purpose of proving medical_care education or research see sec_1_170a-9 you represented that your proposed change will affect only your board composition and not your mission and operations accordingly your proposal will not change your recognition under sec_170 and sec_509 ruling sec_1 the proposed amendments to your articles of incorporation and by-laws and their implementation will not result in revocation of or otherwise adversely affect your exemption under sec_501 the proposed amendments to your articles of incorporation and by-laws and their implementation will not adversely affect your status as an organization described in sec_509 and sec_170 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code - provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald j shoemaker manager exempt_organizations technical group enclosure notice
